Citation Nr: 1615054	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-11 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for urinary frequency, to include as secondary to a back disability.

3.  Entitlement to service connection for bilateral lower extremity tingling and numbness.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable rating for a right little finger injury.
 
6.  Entitlement to a compensable rating for bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
8.  Entitlement to special monthly compensation based on a need for spousal aid and attendance.


REPRESENTATION

Veteran represented by:  Cheryl R. King, Agent


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Travel Board hearing was held before the undersigned in April 2015, and a transcript of that proceeding has been associated with the record.  The Veteran testified that he had attempted to file a timely VA Form 9 (substantive appeal) for the issue of entitlement to an initial rating in excess of 30 percent for PTSD through a Veterans Service Organization and the Tampa Vet Center, but only later learned that it had not been received by VA.  The Veteran's prior representative also submitted a statement in May 2013 indicating that the Veteran had signed a VA Form 9 in May 2011 at the Hillsborough County Veterans Service Office, although it may not have been properly filed with VA, and a copy of a May 2011 VA Form 9 was received together with a January 2013 Congressional inquiry.  The Board accepts the Veteran's contention that he made a good faith effort to perfect the appeal and was unaware that it had not been properly submitted, and the issue of entitlement to an initial rating in excess of 30 percent for PTSD is found to be properly within the jurisdiction of the Board at this time.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA waives objection to the timeliness of a substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board notes that this remand was initially promulgated in October 2015.  It does not appear that any of the remand directives have been executed.  As such, this appeal is again remanded for additional development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board's remand directives must be substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran contends that his service-connected PTSD warrants an initial rating higher than the 30 percent rating currently assigned.  In a May 2010 rating decision, the Veteran was granted entitlement to service connection for PTSD, effective November 6, 2009, with an evaluation of 30 percent disabling.

The Veteran testified in April 2015 that he has received counselling at the Vet Center in Tampa, Florida, and the record indicates that he has undergone eye movement desensitization and reprocessing therapy and a long course of prolonged exposure therapy at the VA Medical Center in Tampa, Florida.  These records have not, however, been obtained and associated with the record.  The Board also notes that the Veteran has not been afforded a VA psychiatric examination since April 2010, and his subsequent treatment records and testimony indicate that the severity of his symptoms may have changed since that time.
The Board also notes that the Veteran has claimed entitlement to a TDIU in part due to his service-connected PTSD.  When a TDIU claim is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU claim is included in the Veteran's current appeal for a higher rating for PTSD, and a remand for development of this issue is appropriate.  Id. 

Finally, in June 2014, the RO denied the Veteran's claims to reopen a claim of entitlement to service connection for a back disability, for service connection for urinary frequency and bilateral lower extremity tingling and numbness, for a compensable initial rating for a right little finger injury, for a compensable rating for bilateral hearing loss, and for special monthly compensation based on a need for spousal aid and attendance.  The Veteran submitted a July 2014 notice of disagreement to the issues, but a statement of the case has not yet been issued.  Thus, a remand for these issues is required.  Manlincon v West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of: whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability; entitlement to service connection for urinary frequency; and entitlement to service connection for bilateral lower extremity tingling and numbness; entitlement to an initial compensable rating for a right little finger injury; entitlement to a compensable disability rating for bilateral hearing loss; and special monthly compensation based on a need for spousal aid and attendance.

The Veteran is hereby notified that, following the receipt of the statement of the case concerning these issues, a timely substantive appeal (VA Form 9) must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should these issues be returned to the Board for appellate review.

The Board notes that the issue of entitlement to a TDIU is included in the appeal of entitlement to a higher rating for PTSD, and further substantive appeal is not necessary to bring this issue into appellate review status.

2.  Request all outstanding VA treatment records from the VA Medical Center in Tampa, Florida, since April 2011, including the treatment records for his eye movement desensitization and reprocessing therapy and of prolonged exposure therapy, which were referenced in the June 2014 mental health outpatient note, and all treatment records from the Tampa Vet Center for the entire period on appeal.

      All records received should be associated with the claims file.

3.  After any additional records are obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  All electronic records must be provided to and reviewed by the VA examiner as part of the examination.  The VA examiner must specify in the report that the claims file has been reviewed.  The VA examiner must provide a complete explanation for any opinion offered.

The VA examiner should provide a full evaluation of the Veteran, and all signs and symptoms of any psychiatric disability should be reported in detail.  The VA examiner must discuss specifically what, if any, impairment is caused by the Veteran's service-connected psychiatric disorder on his occupational functioning, disregarding the effect of any nonservice-connected disorders of the Veteran.  The VA examiner is also asked to discuss the June 2010 letter from the Veteran's Vet Center counsellor stating that the Veteran has "marked deterioration in his social and occupational functioning."

The VA examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.  If the question cannot be answered without resorting to pure speculation, the VA examiner must provide a complete explanation as to why that is the case.
 
4.  Thereafter, the RO should review the claims folder and ensure that the foregoing development action, as well as any other development that may be in order, has been conducted and completed in full.  If the medical report is deficient in any manner, implement corrective procedures.

5.  Then, readjudicate the claims.  If the benefits sought are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

